                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 DENEEN MARTIN,

                Plaintiff,                                     CIVIL ACTION NO.: 4:18-cv-197

        v.

 WAL-MART STORES EAST, LP,

                Defendant.


                                    SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b) and the Local Rules of this Court, the

Court issues the following scheduling order in this matter. These deadlines shall not be extended

except upon a specific showing of good cause and order of the Court. Fed. R. Civ. P. 16(b)(4).

It is the Court’s expectation that the parties will not need an extension of these deadlines. The

showing of good cause necessary to obtain an extension of any of these deadlines requires a

specific showing of what the parties have accomplished to date in discovery, what remains to be

accomplished, and why the parties have not been able to meet the Court’s deadlines. Bare

boilerplate assertions such as “the parties have diligently pursued discovery to date, but additional

time is necessary” will not suffice to establish good cause.

       Additionally, should any party seek an extension of these deadlines or seek the extension

of any other deadline in this case (including an extension of a deadline to respond to a motion or

file any other pleading), the party should first contact all other parties and determine if the other

parties join in, consent to, or oppose the request for an extension. When filing the motion for an
extension, the party requesting the extension must state in their motion for an extension whether

the other parties join in, consent to, or oppose the request for an extension.


DEFENDANT’S LAST DAY TO SERVE
EXPERT WITNESS REPORTS                                                                  June 7, 2019

CLOSE OF DISCOVERY                                                                     July 22, 2019

STATUS REPORT DUE1                                                                   August 1, 2019

LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                                                         August 19, 2019

       SO ORDERED, this 19th day of April, 2019.




                                       UNITED STATES MAGISTRAT
                                                     MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
   A Post-Discovery Status Report Form for Judge Baker’s cases is available on the Court’s website
www.gas.uscourts.gov under “forms.” The parties are directed to use the content and format contained in
this Form when reporting to the Court.



                                                  2
